The opinion of the court was delivered by
Smith, J.:
This was a proceedings where the essential facts are about the same as those stated in the case of In re Estate of Colclazier, ante, p. 125, this day decided, except that the patient in this *132case was a county patient rather than a private patient. The trial court allowed only a part of the amount claimed by the board. The only argument in this case in addition to those made in the Colclazier case was that this patient was a county patient and the board was not required to make the demand because since he was a county patient it would be useless to make a demand upon his estate. The statute provides that an annual demand shall be made where it is sought to hold a spouse, parent or child liable. A careful study of the statutes has caused us to conclude that a demand is a prerequisite for the collection of the cost of the maintenance of the patient whether he be a county patient or a private one.
The judgment in this case is affirmed.